UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6132


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEMETRIUS SHAWNDALE RUDISILL, a/k/a Cat,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:05-cr-00390-RJC-5)


Submitted:   June 21, 2012                 Decided:   June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Demetrius Shawndale Rudisill, Appellant Pro Se.  Amy Elizabeth
Ray,   Assistant  United  States   Attorney, Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Demetrius    Shawndale    Rudisill    appeals     the   district

court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion

for sentence reduction.         We have reviewed the record and find no

reversible error.          Accordingly, we affirm the district court’s

order.    United States v. Rudisill, 3:05-cr-00390-RJC-5 (W.D.N.C.

Jan. 18, 2012).            We dispense with oral argument because the

facts    and    legal   contentions     are   adequately   presented    in   the

materials      before   the   court     and   argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                         2